United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fayetteville, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0843
Issued: October 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 16, 2016 appellant filed a timely appeal from a November 2, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
has elapsed from the last merit decision, dated June 1, 2015, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The facts relevant to the
present appeal are set forth below.
OWCP accepted that on August 23, 2006 appellant, then a 59-year-old rural mail carrier,
sustained a left hip contusion, right shoulder sprain, lumbar strain, and right knee strain in an
employment-related motor vehicle accident. It later expanded the claim to accept secondary
moderate arthritis of the right knee and a torn right medial meniscus. Appellant received
compensation for temporary total disability on the periodic rolls.2
On November 16, 2006 Dr. William M. Craven, an attending Board-certified orthopedic
surgeon, performed arthroscopic medical and lateral meniscectomies of the right knee with
anterior cruciate ligament reconstruction and tricompartmental chondroplasty.3 He submitted
periodic progress notes holding appellant off work. Appellant returned to full-time modified
duty as a rural carrier associate on May 30, 2007. He continued working in the job with
intermittent absences.4
Dr. W. Joseph Absi, an attending Board-certified orthopedic surgeon, performed a total
right knee arthroplasty on March 29, 2011 authorized by OWCP. On June 24, 2011 he
performed closed manipulation of the right knee under anesthesia. In an October 4, 2011 report,
Dr. Absi noted that appellant did “not appear to be in pain.” On examination, he observed a
well-healed anterior scar, nearly full extension, 85 degrees of flexion, and no gross ligamentous
instability. X-rays showed good alignment of the right knee prosthesis with no sign of
loosening. Dr. Absi released appellant to light duty.
Appellant returned to full-time work as a modified rural carrier on October 7, 2011. His
duties required lifting, pulling, and pushing up to 20 pounds, limited standing, no kneeling,
squatting, or climbing, and the ability to alternate standing and sitting.
In a November 7, 2011 report, Dr. Absi related appellant’s complaints of increased right
knee pain while at work. He opined that appellant could continue to perform light duty.
Dr. Absi found that appellant had reached maximum medical improvement as of
March 2, 2012. He noted permanent work restrictions limiting standing to one hour a day.
2

On November 13, 2007 OWCP issued a schedule award for 24 percent permanent impairment of the right leg.
Following a hearing, OWCP’s hearing representative affirmed the schedule award by decision dated July 10, 2008.
On March 28, 2012 OWCP issued a schedule award for an additional 13 percent permanent impairment of the right
leg. On February 3, 2014 an OWCP medical adviser opined that appellant’s right knee condition was stable, with no
worsening of the accepted injury.
3

Appellant participated in postoperative physical therapy through April 2007. Dr. Craven released appellant to
full duty as of April 18, 2007.
4

By decision dated June 2, 2008, OWCP issued a formal loss of wage-earning capacity determination finding that
appellant’s actual earnings as a modified rural carrier associate effective June 22, 2008 properly represented his
wage-earning capacity.

2

Dr. Absi restricted walking, noting that appellant needed to alternate sitting and standing, and
was permitted to drive only a van. In periodic reports through April 19, 2013, he noted that
appellant complained of right knee pain while at work. Dr. Absi opined that appellant could
continue working within his prior restrictions.
Appellant stopped work on August 20, 2013. He claimed wage-loss compensation (Form
CA-7) for the period August 20, 2013 and continuing. OWCP treated this as a claim for
recurrence of disability.
Dr. Harvey B. Leslie, an attending physician Board-certified in pain management,
submitted slips holding appellant off work as of August 20, 2013 and from September 13 to
October 21, 2013. On September 30, 2013 he opined that appellant was permanently disabled
due to right knee arthroplasty with pain, swelling, and weakness. Dr. Leslie performed closed
manipulation of the right knee under anesthesia.
By decision dated October 31, 2013, OWCP denied appellant’s claim for recurrence of
disability for the period August 20 to September 13, 2013. By decision dated November 12,
2013, it denied his claim for compensation beginning September 14, 2013. OWCP found that
Dr. Leslie had failed to provide objective findings establishing that appellant was no longer able
to perform his light-duty position as of August 20, 2013.
In a November 12, 2013 letter, received November 19, 2013, appellant requested
reconsideration of OWCP’s October 31 and November 12, 2013 decisions. He submitted
additional evidence.
An October 25, 2013 right knee arthrogram showed the right knee prosthesis was grossly
intact, without significant mass or fluid collection.
In reports from November 4, 2013 to January 6, 2014, Dr. Leslie found tenderness and
restricted motion of the right knee. He prescribed medication and physical therapy.
By decision dated February 6, 2014, OWCP denied modification of the October 31 and
November 12, 2013 decisions, finding that the additional evidence submitted failed to establish a
causal relationship between the accepted August 23, 2006 employment injury and the claimed
periods of disability. It noted that appellant filed a new occupational disease claim (Form CA-2)
for a right knee injury under File No. xxxxxx776, asserting that walking on concrete floors at
work following total knee arthroplasty worsened his condition. OWCP denied his claim under
File No. xxxxxx776.
In a May 12, 2014 letter, appellant requested reconsideration. He submitted a March 3,
2014 report from Dr. Leslie opining that appellant permanently disabled from work as of
August 20, 2013. Dr. Leslie asserted that appellant was unable to sit for more than 10 minutes,
drive, or walk due to involuntary muscle spasms and chronic pain. He explained that prescribed
narcotic medication impaired his cognitive and motor skills such that he could not drive.
Dr. Leslie provided progress notes from March 6 to August 15, 2014 finding continued swelling
and pain in the right knee.

3

By decision dated October 2, 2014, OWCP denied modification, finding that Dr. Leslie’s
report was not sufficiently rationalized to establish that the August 23, 2006 right knee injury
disabled appellant from work as of August 20, 2013.
In an October 20, 2014 letter, received October 27, 2014, appellant again requested
reconsideration. He submitted September 16 and October 10, 2014 chart notes and prescription
slips from Dr. Leslie, noting continued right knee pain. In an October 13, 2014 letter, Dr. Leslie
opined that the right knee arthroplasty rendered appellant “permanently disabled due to [r]ight
[k]nee instability, popping on range of motion, swelling, chronic intractable knee pain,” and
narcotic medication impairing his cognitive and motor skills.
By decision dated December 5, 2014, OWCP denied modification, finding that the
additional evidence submitted remained insufficient to establish the claimed recurrence of
disability. It found that Dr. Leslie’s October 13, 2014 report was not based on a complete,
accurate history, and did not contain sufficient rationale supporting a spontaneous worsening of
the accepted condition as of August 20, 2013. OWCP noted that appellant implicated new work
factors as the cause of the claimed period of disability. Appellant then appealed to the Board.
By decision and order dated June 1, 2015,5 the Board found that appellant had not
established a recurrence of disability, effective August 20, 2013, as Dr. Leslie had not observed a
worsening of appellant’s right knee as of that date. Also, appellant implicated new work factors,
breaking the chain of causation from the accepted right knee injury.
During the pendency of the prior appeal, appellant submitted periodic progress notes
from Dr. Leslie dated from December 19, 2014 to May 12, 2015, diagnosing chronic
postoperative right knee pain.
In a letter dated October 12, 2015, received October 26, 2015, appellant again requested
reconsideration. He asserted that he remained totally disabled for work due to chronic, severe
right knee pain, weakness, and restricted motion. Appellant also described severe financial
hardships and personal difficulties caused by the accepted injuries. He submitted medical
evidence.
Dr. Leslie provided progress notes dated from June 11 to September 11, 2015, diagnosing
chronic right knee pain.
In an August 31, 2015 report, Dr. Christopher Haraszti, an attending Board-certified
orthopedic surgeon, provided a history of injury and treatment. He obtained x-rays showing a
“posterior stabilized total knee replacement in good position,” with significant shortening of the
patellar tendon causing an extremely low-lying patella, called a “patellar baja.” On examination
of the right knee, Dr. Haraszti found “significant and crippling quadriceps extension weakness,”
directly caused by the shortened patellar tendon and patellar baja. He explained that he did not
know the etiology of the patellar baja as he did not have access to appellant’s complete medical
record. Dr. Haraszti emphasized that he could not address causal relationship as he did “not have
any records relating the original injury to the knee replacement.” He opined that surgery was
5

Docket No. 15-0473 (issued June 1, 2015).

4

very likely to cause additional difficulties and so found that appellant had attained maximum
medical improvement.
On September 14, 2015 Dr. Haraszti opined that appellant had a poor result from total
knee replacement and could no longer work as a letter carrier.
Appellant also submitted duplicates of an employing establishment accident report,
Dr. Craven’s November 21, 2006 report, June 12, 2007 imaging studies, Dr. Absi’s March 8,
2011 report, March 29, 2011 operative note, and Dr. Leslie’s March 3, 2014 letter.
By decision dated November 2, 2015, OWCP denied reconsideration, finding that
appellant’s letter and accompanying documents did not constitute new, relevant evidence. It
further found that Dr. Haraszti’s reports, although new, were irrelevant to the recurrence claim as
he did not address the cause of appellant’s August 20, 2013 work stoppage. OWCP further
found that the copies of evidence previously of record were repetitious and therefore insufficient
to warrant a review of the claim on the merits. It also found that appellant’s October 12, 2012
letter was irrelevant as it did not present new, relevant legal argument, or establish legal error by
OWCP.
LEGAL PRECEDENT
To require the office to reopen a case for merit review under section 8128(a) of FECA,6
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provides that a claimant
must: (1) show OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.7 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.8
In support of a request for reconsideration, appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.9 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.10 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.11

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

9

Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See supra note 7. See also Mark H. Dever, 53 ECAB 710 (2002).

11

Annette Louise, 54 ECAB 783 (2003).

5

ANALYSIS
OWCP accepted that appellant sustained a left hip contusion, right shoulder sprain,
lumbar strain, right knee strain, secondary moderate arthritis of the right knee, and a torn right
medial meniscus. It authorized a total right knee arthroplasty, performed on March 29, 2011 by
Dr. Absi, an attending Board-certified orthopedic surgeon. Appellant returned to full-time
modified duty on October 7, 2011 and stopped work on August 20, 2013. He claimed
compensation for total disability beginning August 20, 2013.
OWCP issued an October 31, 2013 decision denying appellant’s claim for compensation,
finding that the medical evidence did not establish an objective worsening of the accepted
condition that would disable him from his modified-duty job. By decision dated November 12,
2013, it denied his claim for compensation beginning September 14, 2013, as the medical
evidence of record was insufficient to establish the claimed period of disability. OWCP affirmed
its October 31 and November 12, 2013 decisions on February 6, October 2, and December 5,
2014, finding that additional medical evidence did not establish the claimed recurrence of
disability or a period of disability on and after August 20, 2013. The Board affirmed the denial
of recurrence of disability in its June 1, 2015 decision and order.
Appellant requested reconsideration in an October 12, 2015 letter, received October 26,
2015, asserting that his chronic right knee pain and weakness rendered him totally disabled for
work. He submitted August 31 and September 14, 2015 reports from Dr. Haraszti, an attending
Board-certified orthopedic surgeon, who diagnosed a patellar baja of unknown etiology,
Appellant also provided copies of evidence previously of record. OWCP denied reconsideration
by decision dated November 2, 2015, finding that his letter and accompanying documents were
either repetitious or irrelevant.
The Board finds that OWCP appropriately denied reconsideration as appellant’s
argument was not relevant to the claim. The critical issue was whether residuals of the accepted
right knee conditions disabled him for work on and after August 20, 2013. Appellant’s letter is
not medical evidence and is thus irrelevant to that issue. Therefore, it does not comprise a basis
for reopening the case.12 The copies of medical evidence previously of record are duplicative.
Evidence which is duplicative, cumulative, or repetitive in nature is insufficient to warrant
reopening a claim for merit review.13 The duplicate copies of medical evidence are therefore
insufficient to warrant consideration on the merits.
Dr. Haraszti’s reports are new medical evidence not previously considered by OWCP.
However, they are not relevant to the claim as they do not address whether appellant’s right knee

12

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

13

Denis M. Dupor, 51 ECAB 482 (2000).

6

worsened beginning August 30, 2013. Therefore, these reports do not warrant a review of the
merits of the claim.14
On appeal, appellant asserts that his physicians supported that his patellar pain remained
related to his original injury. This argument pertains to the merits of the claim, which are not
before the Board on the present appeal.
Appellant has not met any of the criteria for a merit review. Therefore, pursuant to 20
C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for further merit review
of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 20, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

The submission of evidence or argument which does not address the particular issue involved does constitute a
basic for reopening a case. See S.O., Docket No. 16-0973 (issued August 4, 2016); Edward Matthew Diekemper, 31
ECAB 224-25 (1979).

7

